In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated January 24, 2013, which denied his objections to an order of the same court (Joseph-Cherry, S.M.), dated November 13, 2012, which, after a hearing, imposed a child support obligation in the sum of $197 weekly plus 50% of the child’s educational expenses after the application of financial aid.
Ordered that the order dated January 24, 2013, is affirmed, with costs.
Although the father submitted a financial disclosure affidavit and various financial records to the Family Court, his affidavit and the accompanying records did not contain adequate information for the Support Magistrate to determine his income and assets (accord Matter of Ripa v Ripa, 61 AD3d 766, 767 [2009]). Under these circumstances, the Family Court properly denied the father’s objection to the Support Magistrate’s determination to base his support obligation only on the child’s needs (see Family Ct Act § 413 [1] [k]; Matter of Feng Lucy Luo v Yang, 89 AD3d 946, 946-947 [2011]; Matter of Tsarova v Tsarov, 59 AD3d 632, 633 [2009]; Matter of Grossman v Grossman, 248 AD2d 536, 537 [1998]). The Family Court also properly deferred to the Support Magistrate’s determination that the father’s claims of indigence were not credible in light of the Support Magistrate’s superior opportunity to evaluate the credibility of the witnesses (see Tsarova v Tsarov, 59 AD3d at 633; Matter of Donato v Donato, 43 AD3d 920, 921 [2007]; Matter of Musarra v Musarra, 28 AD3d 668, 669 [2006]), and the record supports the Support Magistrate’s factual findings.
The father’s remaining contentions are not properly before this Court, as they were not raised in his objections to the Support Magistrate’s order (see Matter of Feng Lucy Luo v Yang, 89 AD3d at 947; Matter of Forman v Frost, 67 AD3d 908, 909 [2009]; Matter of Bodouva v Bodouva, 53 AD3d 483, 484 [2008]; Matter of Musarra v Musarra, 28 AD3d at 668-669; Family Ct Act § 439 [e]), or are without merit. Mastro, J.E, Austin, Sgroi and Miller, JJ., concur.